          Case 1:19-cv-03443-KBJ Document 44 Filed 07/14/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 CEF Energia, B.V.

                               Petitioners,

                        v.

 The Italian Republic
                               Respondent.

                                                              Case No. 1:19-cv-03443
 Greentech Energy Systems A/S (now known as
 Athena Investments A/S), Novenergia General
 Partner S.A. (acting as liquidator of
 Novenergia II Energy & Environment (SCA)
 SICAR) Novenergia II Italian Portfolio
                                Petitioner,

                        v.
 The Italian Republic
                               Respondent.

          NOTICE OF SUPPLEMENTAL AUTHORITIES IN SUPPORT OF
      PETITIONER’S PETITION TO CONFIRM FOREIGN ARBITRAL AWARD

       Petitioners wish to inform the Court of two recent developments in Europe that Petitioners

respectfully submit bear upon the jurisdictional issues pending before this Court.

       1. Termination Agreement

       On May 5, 2020, 23 EU Member States signed an agreement for the termination of intra-

EU bilateral investment treaties (the “Termination Agreement”). A true and correct copy of the

Termination Agreement is attached hereto as Exhibit A. The Termination Agreement implements

the March 2018 European Court of Justice judgment in Slovak Republic v. Achmea BV, Case

C0284/16 (6 March 2018), ECLI:EU:C:108:158 (“Achmea”). That decision, according to the
           Case 1:19-cv-03443-KBJ Document 44 Filed 07/14/20 Page 2 of 3




European Commission “found that investor-State arbitration clauses in intra-EU bilateral

investment treaties (“intra-EU BITs”) are incompatible with the EU Treaties.” 1

        Notably, the Termination Agreement discusses the Energy Charter Treaty (“ECT”) and

expressly states that the Termination Agreement “does not cover intra-EU proceedings on the basis

of Article 26 of the Energy Charter Treaty.” Exh. A at 6. Sweden, the primary jurisdiction with

respect to the award at issue in this case and the country whose courts possess exclusive authority

to determine whether the award is valid, did not sign the Termination Agreement.

        2. Proceedings in Sweden

        On May 27, 2020, the Svea Court of Appeal (the “Svea Court”) denied Spain’s second

request for a referral to the CJEU in the Spain v. Novenergia II proceeding. A true and correct

English copy of the Svea Court’s Order denying Spain’s Referral Request is attached hereto as

Exhibit B. Instead, the Svea Court found that “on the basis of what has been submitted in the case

so far, it is currently not motivated to obtain a preliminary ruling from the CJEU.” See Exh. B at

3. Had the Svea Court found that it was unclear about the validity of intra-EU arbitration under

the ECT, it stands to reason that the Svea Court would have certified the question.



Dated: New York, New York
       July 14, 2020
                                                    Respectfully submitted,

                                                    __    _/s/ James E. Berger___________
                                                    James E. Berger (D.C. Bar 481408)
                                                    Charlene C. Sun (D.C. Bar 1027854)

                                                    KING & SPALDING LLP
                                                    1185 Avenue of the Americas
                                                    New York, NY 10036-4003

1  See European Commission, “EU Member States sign an agreement for the termination of intra-EU bilateral
investment treaties,” May 5, 2020, available at https://ec.europa.eu/info/publication/200505-bilateral-investment-
treaties-agreement_en.


                                                        2
Case 1:19-cv-03443-KBJ Document 44 Filed 07/14/20 Page 3 of 3




                           Tel: (212) 556-2100
                           Fax: (212) 556-2222
                           jberger@kslaw.com
                           csun@kslaw.com

                           Attorneys for Petitioners




                              3
